Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     16-JUN-2020
                                                     07:53 AM



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           JERRY ELDER AS TRUSTEE OF THE ELDER TRUST,
     Petitioner/Plaintiff-Counterclaim Defendant-Appellant-
                         Cross-Appellee,

                                vs.

         THE BLUFFS AT MAUNA KEA COMMUNITY ASSOCIATION,
  Respondent/Defendant-Counter Claimant-Cross Claim Defendant-
                    Appellee-Cross-Appellee,

                                and

         ROBERT V. GUNDERSON, JR. and ANNE D. GUNDERSON,
    Respondents/Defendants-Counter Claimants-Cross-Claimants-
                Appellees-Cross-Claim Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 11-1-088K)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
 and Circuit Judge Somerville, in place of Pollack, J., recused)

          Petitioner’s application for writ of certiorari, filed

on May 4, 2020, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, June 16, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Rowena A. Somerville




                                  2